TAFT, J.
I. It was held in State v. Niles, 47 Vt. 82, that it is competent to prove that the person upon whom a rape is alleged to have been committed made a complaint, and that an individual, the complainant naming him, was charged by her with its commission. The rule is the same-in a prosecution for an attempt. In some jurisdictions the details of the complaint may-be given., but in this state the prosecution has never been permitted to go further than to-prove that the person complained that an assault had been made, and that a certain person made it. We are not inclined to extend the rule. It was a departure from it, and therefore error, when the witness was allowed to state any of the details of the complaint, such as the exact location of the alleged assault, that it was committed upon a pile of corn stalks, and in a certain corner of the barn.
II. As we are not fully agreed upon the question raised by the exception to the charge, and as the same question-will not necessarily arise upon another trial, we do not consider it.

The first exceflion is sustained. Judgment reversed^ verdict set aside, and cause remanded for a new trial.